Booth, Judge,
delivered the opinion of the court:
On March 31, 1924, the court, in a written opinion by the chief justice, sustained a demurrer to plaintiff’s petition. 59 C. Cls. 524. Subsequently, on July 2, 1924, the plaintiff filed an amended petition, to which a demurrer was again interposed.
The extended brief of plaintiff in behalf of its amended petition puts forth no claim of new issues of law, and the amended petition is no more than an elaboration of the facts appearing in the original petition. As a matter of fact, no claim is made to the contrary. The court has gone over the case again, in view of the criticisms directed toward its opinion. We are unable to perceive any manifest error in the previous judgment of the court, and in our opinion the case as first presented is in no wise materially changed by the allegations of the amended petition. The issue remains the same, the record is identical in all substantial particulars, and in our judgment it ivould serve no useful purpose to do more than reaffirm what has already been expressed by the court in its opinion rendered March 31, 1924.
The demurrer will therefore be sustained and the amended petition dismissed. It is so ordered.
Graham, Judge; Hay, Judge; DowNey, Judge; and Camrbell, GMef Justice, concur.